PER CURIAM.
Because the petition for writ of habeas corpus filed below set forth a prima facie basis for relief, the circuit court erred in summarily denying the petition without issuing an order to show cause. Fla. R. Civ. P. 1.630(d). Accordingly, we grant the petition for writ of certiorari, quash the *897circuit court’s order and remand this cause for further proceedings. See Lane v. Florida Probation Commission, 894 So.2d 1087 (Fla. 1st DCA 2005).
PETITION GRANTED.
DAVIS, BENTON and VAN NORTWICK, JJ., concur.